Exhibit 10.1

 

RITE AID CORPORATION

2014 OMNIBUS EQUITY PLAN

 

1.  Purpose; Establishment.

 

The Rite Aid Corporation 2014 Omnibus Equity Plan (the “Plan”) is intended to
promote the interests of the Company and its stockholders by providing officers
and other associates of the Company and its affiliates (including directors who
are also associates of the Company or its affiliates) with appropriate
incentives and rewards to encourage them to enter into and continue in the
employ of the Company and its affiliates and to acquire a proprietary interest
in the long-term success of the Company; and to reward the performance of
individual officers, other associates, non-employee directors and consultants in
fulfilling their personal responsibilities for long-range achievements. The Plan
is also designed to encourage stock ownership by such persons, thereby aligning
their interest with those of the Company’s stockholders and to permit the
payment of compensation that qualifies as performance-based compensation under
Section 162(m) of the Code. Notwithstanding any provision of the Plan, to the
extent that any Award would be subject to Section 409A of the Code, no such
Award may be granted if it would fail to comply with the requirements set forth
in Section 409A of the Code and any regulations or guidance promulgated
thereunder. The Plan has been adopted and approved by the Board of Directors
(defined below) and shall become effective as of June 19, 2014, subject to the
approval of the stockholders of the Company.

 

2.  Definitions.

 

As used in the Plan, the following definitions apply to the terms indicated
below:

 

(a)                                 “Affiliate” means any entity if, at the time
of granting of an Award (1) the Company, directly or indirectly, owns at least
50% of the combined voting power of all classes of stock of such entity or at
least 50% of the ownership interests in such entity or (2) such entity, directly
or indirectly, owns at least 50% of the combined voting power of all classes of
stock of the Company.

 

(b)                                 “Agreement” shall mean the writing
evidencing an Award or a notice of an Award delivered to a Participant by the
Company.

 

(c)                                  “Award” shall mean any Option, Stock
Appreciation Right, Restricted Stock, Phantom Unit, Stock Bonus or Other Award
granted pursuant to the terms of the Plan.

 

(d)                                 “Board of Directors” shall mean the Board of
Directors of the Company.

 

(e)                                  “Business Criteria” shall mean (1) return
on total stockholder equity; (2) earnings or book value per share of Company
Stock; (3) net income (before or after taxes); (4) earnings before all or any
interest, taxes,

 

--------------------------------------------------------------------------------


 

depreciation and/or amortization (“EBIT”, “EBITA” or “EBITDA”), including a
non-GAAP measure of adjusted EBITDA (“Adjusted EBITDA”); (5) inventory goals;
(6) return on assets, capital or investment; (7) market share; (8) cost
reduction goals; (9) earnings from continuing operations; (10) levels of
expense, costs or liabilities; (11) store level performance; (12) operating
profit; (13) sales or revenues; (14) stock price appreciation; (15) total
stockholder return; (16) implementation or completion of critical projects or
processes; (17) prescription counts; (18) customer service or customer service
satisfaction; (19) associate satisfaction; (20) clinics opened; (21) stores
remodeled or constructed; (22) cost of capital; (23) Accountable Care
Organization results; (24) medical services delivered; (25) leverage ratio or
(26) any combination of the foregoing. Where applicable, Business Criteria may
be expressed in terms of attaining a specified level of the particular criteria
or the attainment of a percentage increase or decrease in the particular
criteria, and may be applied to one or more of the Company, an Affiliate, or a
division or strategic business unit of the Company, or may be applied to the
performance of the Company relative to a market index, a group of other
companies or a combination thereof, all as determined by the Committee. The
Business Criteria may be subject to a threshold level of performance below which
no payment will be made (or no vesting will occur), levels of performance at
which specified payments will be made (or specified vesting will occur), and a
maximum level of performance above which no additional payment will be made (or
at which full vesting will occur). Each of the Business Criteria shall be
determined, where applicable and except as otherwise provided by the Committee,
in accordance with generally accepted accounting principles and shall be subject
to certification by the Committee; provided that the Committee shall have the
authority to make equitable adjustments to the Business Criteria in recognition
of unusual or non-recurring events affecting the Company or any Affiliate or the
financial statements of the Company or any Affiliate, in response to changes in
applicable laws or regulations, or to account for items of gain, loss or expense
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to the disposal of a segment of a business or related to a change in
accounting principles. If an Award is intended to qualify as performance-based
compensation for purposes of Section 162(m) of the Code, the Committee may
provide for one or more objectively determinable adjustments shall be made to
the Business Criteria, which may include adjustments that would cause the
measures to be considered “non-GAAP financial measures” under rules promulgated
by the Securities and Exchange Commission.

 

(f)                                   “Cause” shall have meaning set forth in
the Participant’s employment agreement with the Company; provided that if no
such agreement or definition exists, “Cause” shall mean, unless otherwise
specified in an Award Agreement, (i) the Participant’s willful misconduct or
gross

 

2

--------------------------------------------------------------------------------


 

negligence which materially and demonstrably results in financial harm to the
Company; (ii) a material breach by the Participant of the Participant’s
fiduciary duty or duty of loyalty to the Company or any affiliate which
demonstrably results in financial harm to the Company; (iii) the Participant’s
misappropriation of funds or other property of the Company or any Subsidiary or
the plea of guilty by the Participant to or conviction of the Participant for
the commission of a felony; or (iv) the conduct by the Participant which is a
material violation of Company policy or which materially interferes with the
Participant’s ability to perform his or her duties.

 

(g)                                  “Change in Control” shall have the meaning
set forth in Section 14(d).

 

(h)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended from time to time, and any regulations promulgated
thereunder.

 

(i)                                     “Committee” shall mean a committee of
the Board of Directors, which shall consist of two or more persons, each of whom
shall qualify as an “outside director” within the meaning of Section 162(m) of
the Code, a “nonemployee director” within the meaning of Rule 16b-3 and an
“independent director” within the meaning of the New York Stock Exchange Listed
Company Manual.

 

(j)                                    “Company” shall mean Rite Aid
Corporation, a Delaware corporation, and, where appropriate, each of its
Affiliates.

 

(k)                                 “Company Stock” shall mean the common stock
of the Company, par value $1.00 per share.

 

(l)                                     “Covered Associate” shall have the same
meaning as the term “Covered Employee” as set forth in Section 162(m) of the
Code.

 

(m)                             “Effective Date” shall mean June 19, 2014.

 

(n)                                 “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended from time to time.

 

(o)                                 “Fair Market Value” shall mean, with respect
to a share of Company Stock, on a particular date (i) the closing price of
Company Stock as quoted on the composite tape of the New York Stock Exchange and
published in The Wall Street Journal with respect to such date, or if there is
no trading of Company Stock on such date, such price on the next preceding date
on which there was trading in such shares or (ii) if the shares of Stock are
then traded in an over-the-counter market, the average of the closing bid and
asked prices for the shares of Stock in such over-the-counter market for the
last preceding date on which there was a sale of such Stock in such market, or
(iii) if the shares of Stock are not then listed on a national securities
exchange or traded in an

 

3

--------------------------------------------------------------------------------


 

over-the-counter market, such value as the Committee, in its sole discretion,
shall determine in good faith using a reasonable method in accordance with
Section 409A of the Code.

 

(p)                                 “Good Reason” shall have meaning set forth
in the Participant’s employment agreement with the Company; and if no such
agreement or definition exists, “Good Reason” shall not apply to the Participant
unless otherwise specified in an Award Agreement.

 

(q)                                 “Incentive Stock Option” shall mean an
Option that qualifies as an “incentive stock option” within the meaning of
Section 422 of the Code, or any successor provision, and which is designated by
the Committee as an Incentive Stock Option.

 

(r)                                    “Nonqualified Stock Option” shall mean an
Option other than an Incentive Stock Option.

 

(s)                                   “Option” shall mean an option to purchase
shares of Company Stock granted pursuant to Section 7.

 

(t)                                    “Other Award” shall mean an Award granted
pursuant to Section 11 hereof.

 

(u)                                 “Participant” shall mean an associate,
non-employee director or consultant of the Company to whom an Award is granted
pursuant to the Plan.

 

(v)                                 “Phantom Unit” shall mean the right, granted
pursuant to Section 9, to receive in cash or shares the Fair Market Value of a
share of Company Stock or, in the case of an Award denominated in cash, to
receive the amount of cash per unit that is determined by the Committee in
connection with the Award.

 

(w)                               “Prior Equity Plans” shall mean, collectively,
the Rite Aid Corporation 1999 Stock Option Plan, the Rite Aid Corporation 2000
Omnibus Equity Plan, the Rite Aid Corporation 2001 Stock Option Plan, the Rite
Aid Corporation 2004 Omnibus Equity Plan, the Rite Aid Corporation 2006 Omnibus
Equity Plan, the Rite Aid Corporation 2010 Omnibus Equity Plan and the Rite Aid
Corporation 2012 Omnibus Equity Plan.

 

(x)                                 “Qualifying Termination” shall mean a
termination of employment by the Company other than for Cause or by the
Participant with Good Reason.

 

(y)                                 “Restricted Stock” shall mean a share of
Company Stock which is granted pursuant to the terms of Section 8 hereof and
which is subject to restrictions as set forth in Section 8(d).

 

(z)                                  “Retirement” shall mean the participant’s
voluntary termination of employment with the Company after having attained age
sixty (60) or

 

4

--------------------------------------------------------------------------------


 

having completed five (5) years of current, continuous service with the Company
(measured from the Participant’s most recent first day of employment with the
Company), whichever is later.

 

(aa)                          “Rule 16b-3” shall mean the Rule 16b-3 promulgated
under the Exchange Act, as amended from time to time.

 

(bb)                          “Securities Act” shall mean the Securities Act of
1933, as amended from time to time.

 

(cc)                            “Stock Appreciation Right” shall mean the right
to receive, upon exercise of the right, the applicable amounts as described in
Section 8.

 

(dd)                          “Stock Bonus” shall mean a bonus payable in shares
of Company Stock granted pursuant to Section 10.

 

(ee)                            “Subsidiary” shall mean a “subsidiary
corporation” of the Company within the meaning of Section 424(f) of the Code.

 

3.  Stock Subject to the Plan.

 

(a)                                 Shares Available for Awards; Individual
Limitations.  The maximum number of shares of Company Stock reserved for
issuance under the Plan shall be 58,000,000 shares plus any shares of Common
Stock remaining available for grant under the Rite Aid Corporation 2010 Omnibus
Equity Plan and the Rite Aid Corporation 2012 Omnibus Equity Plan as of the
effective date of the 2014 Plan (in each case, subject to adjustment as provided
by Section 3(b)), provided that no more than 25,000,000 shares may be granted as
Incentive Stock Options. Any shares granted in connection with Options and Stock
Appreciation Rights shall be counted against this limit as one (1) share for
every one (1) Option or Stock Appreciation Right awarded. Any shares granted in
connection with Awards other than Options and Stock Appreciation Rights shall be
counted against this limit as 1.45 shares for every one (1) share granted in
connection with such Award or by which the Award is valued. Such shares may be
authorized but unissued shares of Company Stock or authorized and issued shares
of Company Stock held in the Company’s treasury. In addition, the number of
shares of Company Stock that are subject to awards as of the Effective Date
under the Prior Equity Plans that, in the future, are forfeited, cancelled,
exchanged or surrendered or terminate (in each case, other than due to the
expiration of Options on the expiration date of such Options) under the Prior
Equity Plans without a distribution of shares to the Participant, shall be added
to the number of shares available for grant under the Plan. Upon the approval of
the Plan by the stockholders of the Company, no further awards shall be made
under the Prior Equity Plans. The aggregate Awards granted during any fiscal
year to any single individual who is likely to be a Covered Associate shall

 

5

--------------------------------------------------------------------------------


 

not exceed (i) 6,000,000 shares of Company Stock subject to Options or Stock
Appreciation Rights, (ii) 6,000,000 shares of Company Stock subject to
Restricted Stock, Phantom Unit or Other Awards, or (iii) with respect to any
Award denominated in cash, $10,000,000 for such fiscal year (including with
respect to each fiscal year within a performance period of more than one fiscal
year), in each case subject to adjustment as provided herein. Determinations
made in respect of the limitation set forth in the preceding sentence shall be
made in a manner consistent with Section 162(m) of the Code.

 

(b)                                 Adjustment for Change in Capitalization.  In
the event that any special or extraordinary dividend or other extraordinary
distribution is declared (whether in the form of cash, Company Stock, or other
property), or there occurs any recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, spin-off, combination, repurchase,
share exchange or other similar corporate transaction or event, the Committee
shall adjust, as it deems necessary or appropriate, (1) the number and kind of
shares of stock which may thereafter be issued in connection with Awards,
(2) the number and kind of shares of stock or other property, including cash,
issued or issuable in respect of outstanding Awards, (3) the exercise price,
grant price or purchase price relating to any Award, and (4) the limitations set
forth in Section 3(a); provided that, with respect to Incentive Stock Options,
such adjustment shall be made in accordance with Section 424 of the Code, and
provided further that no such adjustment shall cause any Award hereunder which
is or becomes subject to Section 409A of the Code to fail to comply with the
requirements of such section.

 

(c)                                  Reuse of Shares.  If any shares subject to
an Award are forfeited, cancelled, exchanged or surrendered or if an Award
otherwise terminates or expires without a distribution of shares to the
Participant, the shares of Company Stock with respect to such Award shall, to
the extent of any such forfeiture, cancellation, exchange, surrender,
termination or expiration, again be available for Awards under the Plan.
Notwithstanding the foregoing, shares of Stock that are exchanged by a
Participant or withheld by the Company as full or partial payment in connection
with any Award under the Plan, as well as any shares of Stock exchanged by a
Participant or withheld by the Company or any Subsidiary to satisfy the tax
withholding obligations related to any Award under the Plan, shall not be
available for subsequent Awards under the Plan, and notwithstanding that a Stock
Appreciation Right is settled by the delivery of a net number of shares of
Company Stock, the full number of shares of Company Stock underlying such Stock
Appreciation Right shall not be available for subsequent Awards under the Plan.
Upon the exercise of any Award granted in tandem with any other Awards, such
related Awards shall be cancelled to the extent of the number of shares of Stock
as to which the Award is exercised and, notwithstanding the foregoing, such
number of shares shall no longer be available for Awards under the Plan. In
addition,

 

6

--------------------------------------------------------------------------------


 

(i) to the extent an Award is paid or settled in cash, the number of shares of
Company Stock with respect to which such payment or settlement is made shall
again be available for grants of Awards pursuant to the Plan and (ii) Shares of
Company Stock underlying Awards that can only be settled in cash shall not be
counted against the aggregate number of shares of Company Stock available for
Awards under the Plan.

 

(d)                                 Effect of Plans Operated by Acquired
Companies.  If a company acquired by the Company or any subsidiary or with which
the Company or any Subsidiary combines has shares available under a pre-existing
plan approved by stockholders and not adopted in contemplation of such
acquisition or combination, the shares available for grant pursuant to the terms
of the pre-existing plan (as adjusted, to the extent appropriate, using the
exchange ratio or other adjustment or valuation ratio used in such acquisition
or combination to determine the relative value of the acquired company’s stock
or to determine the consideration payable to the holders of common stock of the
acquired company) may be used for Awards under the Plan and shall not reduce the
shares authorized for grant under the Plan. Awards using such available shares
shall not be made after the date awards or grants could have been made under the
terms of the pre-existing plan, and shall only be made to individuals who were
not employees or non-employee directors of the Company prior to such acquisition
or combination.

 

4.  Administration of the Plan.

 

(a)                                 The Plan shall be administered by the
Committee. The Committee shall have the authority in its sole discretion,
subject to and not inconsistent with the express provisions of the Plan, to
administer the Plan and to exercise all the powers and authorities either
specifically granted to it under the Plan or necessary or advisable in the
administration of the Plan, including, without limitation, the authority to
grant Awards; to determine the persons to whom and the time or times at which
Awards shall be granted; to determine the type and number of Awards to be
granted, the number of shares of Company Stock or cash or other property to
which an Award may relate and the terms, conditions, restrictions and
performance criteria relating to any Award; to determine whether, to what
extent, and under what circumstances an Award may be settled, cancelled,
forfeited, exchanged, or surrendered; to determine whether an Award may be
settled in cash and/or shares of Company Stock; to construe and interpret the
Plan and any Award; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of Agreements; and
to make all other determinations deemed necessary or advisable for the
administration of the Plan. The Committee may, in its sole and absolute
discretion, without amendment to the Plan, (a) accelerate the date on which any
Option or Stock Appreciation Right becomes exercisable, (b) waive or amend the
operation of Plan provisions respecting exercise

 

7

--------------------------------------------------------------------------------


 

after termination of employment (provided that the term of an Option or Stock
Appreciation Right may not be extended beyond ten years from the date of grant
or the original term of the Option or Stock Appreciation Right, if less),
(c) accelerate the vesting date, or waive any condition imposed hereunder, with
respect to any share of Restricted Stock, Phantom Unit, Stock Bonus or Other
Award, and (d) otherwise adjust any of the terms applicable to any such Award in
a manner consistent with the terms of the Plan and applicable law.
Notwithstanding anything in the Plan to the contrary, the powers and authority
of the Committee shall be exercised by the Board of Directors in the case of
Awards made to non-employee directors. Notwithstanding anything in the Plan to
the contrary, except with respect to Awards made to non-employee directors or
Awards made with respect to no more than 5% of the aggregate shares of Company
Stock authorized under the Plan pursuant to Section 3(a), unless otherwise
provided by the Committee, Awards made pursuant to Sections 7, 8, 9, 10 or 12 of
the Plan that vest solely upon the continued employment or service of the
Participant may not become fully vested prior to the third anniversary of the
date upon which such Award is granted.

 

(b)                                 The Committee’s interpretation of the Plan,
any Awards granted pursuant to the Plan or any Award Agreement and all decisions
and determinations by the Committee with respect to the Plan shall be final,
binding, and conclusive on all parties.

 

(c)                                  To the extent permitted by applicable law
or the rules of any securities exchange or automated quotation system on which
the Shares are listed, quoted or traded, the Board of Directors or Committee may
from time to time delegate to a committee of one or more members of the Board,
or to the Chief Executive Officer of the Company the authority to grant or amend
Awards or to take other administrative actions pursuant to this Section 4;
provided, however, that in no event shall such individuals be delegated the
authority to grant Awards to, or amend Awards held by, the following
individuals: (a) individuals who are subject to Section 16 of the Exchange Act,
(b) Covered Employees with respect to Awards intended to constitute
Performance-Based Compensation, or (c) officers of the Company (or Directors) to
whom authority to grant or amend Awards has been delegated hereunder; provided
further, that any delegation of administrative authority shall only be permitted
to the extent it is permissible under Section 162(m) of the Code and applicable
securities laws or the rules of any securities exchange or automated quotation
system on which the Shares are listed, quoted or traded. Any delegation
hereunder shall be subject to the restrictions and limits that the Board of
Directors or Committee specifies at the time of such delegation, and the Board
of Directors or Committee, as the case may be, may at any time rescind the
authority so delegated or appoint a new delegatee.

 

8

--------------------------------------------------------------------------------


 

5.  Eligibility.

 

The persons who shall be eligible to receive Awards pursuant to the Plan shall
be such associates of the Company (including officers of the Company, whether or
not they are directors of the Company), consultants to the Company and
non-employee directors of the Company, in each case as the Committee (or, in the
case of non-employee directors, the Board of Directors) shall select from time
to time. The grant of an Award hereunder in any year to any associate,
non-employee director or consultant shall not entitle such person to a grant of
an Award in any future year.

 

6.  Awards Under the Plan; Agreement.

 

The Committee may grant Options, Stock Appreciation Rights, Restricted Stock,
Phantom Units, Stock Bonuses and Other Awards in such amounts and with such
terms and conditions as the Committee shall determine, subject to the provisions
of the Plan. Each Award granted under the Plan (except an unconditional Stock
Bonus) shall be evidenced by an Agreement which shall contain such provisions as
the Committee may in its sole discretion deem necessary or desirable and which
are not in conflict with the terms of the Plan. By accepting an Award, a
Participant shall be deemed to agree that the Award shall be subject to all of
the terms and provisions of the Plan and the applicable Agreement.

 

7.  Options.

 

(a)                                 Identification of Options.  Each Option
shall be clearly identified in the applicable Agreement as either an Incentive
Stock Option or a Nonqualified Stock Option. All Options shall be
non-transferable, except by will or the laws of descent and distribution or
except as otherwise determined by the Committee for estate planning purposes
with respect to a Nonqualified Stock Option.

 

(b)                                 Exercise Price.  Each Agreement with respect
to an Option shall set forth the amount per share (the “option exercise price”)
payable by the Participant to the Company upon exercise of the Option. The
option exercise price shall be equal to or greater than the Fair Market Value of
a share of Company Stock on the date of grant. Other than with respect to an
adjustment described in Section 3, in no event shall the option exercise price
be reduced following the grant of an Option, nor shall an Option be cancelled in
exchange for a replacement Option with a lower exercise price or in exchange for
another type of Award or cash payment without stockholder approval. In addition,
the Committee shall not have the authority to grant an Option which provides
that the Participant will be granted a new Option (sometimes referred to as a
“reload option”) for a number of shares equal to the number of shares
surrendered by the Participant upon exercise of all or a part of the original
Option.

 

(c)                                  Term and Exercise of Options.

 

9

--------------------------------------------------------------------------------


 

(i)                                     Each Option shall become exercisable at
the time determined by the Committee and set forth in the applicable Agreement.
At the time of grant of an Option, the Committee may impose such restrictions or
conditions to the exercisability of the Option as it, in its absolute
discretion, deems appropriate, including, but not limited to, achievement of
performance goals including goals based on one or more Business Criteria.
Subject to Section 7(d) hereof, the Committee shall determine and set forth in
the applicable Agreement the expiration date of each Option, which shall be no
later than the tenth anniversary of the date of grant of the Option.

 

(ii)                                  An Option shall be exercised by delivering
the form of notice of exercise provided by the Company. Payment for shares of
Company Stock purchased upon the exercise of an Option shall be made on the
effective date of such exercise by one or a combination of the following means:
(A) in cash or by personal check, certified check, bank cashier’s check or wire
transfer; (B) in shares of Company Stock owned by the Participant and valued at
their Fair Market Value on the effective date of such exercise; (C) by
withholding shares of Company Stock otherwise deliverable upon exercise of an
Option; or (D) by any such other methods (including broker assisted cashless
exercise) as the Committee may from time to time authorize; provided, however,
that in the case of a Participant who is subject to Section 16 of the Exchange
Act, the method of making such payment shall be in compliance with applicable
law. Except as authorized by the Committee, any payment in shares of Company
Stock shall be effected by the delivery of such shares to the Secretary of the
Company, duly endorsed in blank or accompanied by stock powers duly executed in
blank, together with any other documents and evidences as the Secretary of the
Company shall require. If the Committee decides that payment will be made in
shares of Company Stock, and the amount payable results in a fractional share,
payment for the fractional share will be made in cash.

 

(iii)                               Certificates for shares of Company Stock
purchased upon the exercise of an Option shall be issued in the name of or for
the account of the Participant or other person entitled to receive such shares,
and delivered to the Participant or such other person as soon as practicable
following the effective date on which the Option is exercised.

 

(d)                                 Provisions Relating to Incentive Stock
Options.  Incentive Stock Options may only be granted to associates of the
Company and its Affiliates, in accordance with the provisions of Section 422 of
the Code. To the extent that the aggregate Fair Market Value of shares of
Company Stock with

 

10

--------------------------------------------------------------------------------


 

respect to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year under the Plan and any other stock option
plan of the Company or a Subsidiary shall exceed $100,000, such Options shall be
treated as Nonqualified Stock Options. For purposes of this Section 7(d), Fair
Market Value shall be determined as of the date on which each such Incentive
Stock Option is granted. No Incentive Stock Option may be granted to an
individual if, at the time of the proposed grant, such individual owns (or is
deemed to own under the Code) stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company unless
(A) the exercise price of such Incentive Stock Option is at least one hundred
and ten percent (110%) of the Fair Market Value of a share of Company Stock at
the time such Incentive Stock Option is granted and (B) such Incentive Stock
Option is not exercisable after the expiration of five years from the date such
Incentive Stock Option is granted.

 

(e)                                  Effect of Termination of Employment (or
Provision of Services).  In the event that the employment of a Participant with
the Company (or the Participant’s service to the Company) shall terminate for
any reason other than (i) Cause, (ii) death or (iii) disability or Retirement,
each Option granted to such Participant, to the extent that it is exercisable at
the time of such termination, shall, unless otherwise determined by the
Committee at the time of grant as set forth in the applicable Agreement, remain
exercisable for the 90 day period following such termination, but in no event
following the expiration of its term. Each Option that remains unexercisable as
of the date of such a termination shall be terminated at the time of such
termination, except as may be otherwise determined by the Committee. In the
event that the employment of a Participant with the Company (or the
Participant’s service to the Company) shall terminate on account of the death of
the Participant, each Option granted to such Participant that is outstanding as
of the date of death shall become fully exercisable and shall, unless otherwise
determined by the Committee at the time of grant as set forth in the applicable
Agreement, remain exercisable by the Participant’s legal representatives, heirs
or legatees for the one year period following such termination, but in no event
following the expiration of its term. In the event that the employment of a
Participant with the Company (or the Participant’s service to the Company) shall
terminate on account of the disability or Retirement of the Participant (in each
case as determined by the Committee), each Option granted to such Participant
that is outstanding and vested as of the date of such termination shall, unless
otherwise determined by the Committee at the time of grant as set forth in the
applicable Agreement, remain exercisable by the Participant (or such
Participant’s legal representatives) for the one year period following such
termination, but in no event following the expiration of its term. Each Option
that remains unexercisable as of the date of a termination due to disability or
Retirement shall be terminated at the time of such termination (except as may be
otherwise determined by

 

11

--------------------------------------------------------------------------------


 

the Committee). In the event of the termination of a Participant’s employment
for Cause, each outstanding Option granted to such Participant shall terminate
at the commencement of business on the date of such termination.

 

(f)                                   Leave of Absence.  In the case of any
Participant on an approved leave of absence, the Committee may make such
provision respecting the continuance of the Option while in the employ or
service of the Company as it may deem equitable, except that in no event may an
Option be exercised after the expiration of its term.

 

8.  Stock Appreciation Rights.

 

(a)                                 A Stock Appreciation Right may be granted in
connection with an Option, either at the time of grant or, with respect to a
Nonqualified Stock Option, at any time thereafter during the term of the Option,
or may be granted unrelated to an Option. At the time of grant of a Stock
Appreciation Right, the Committee may impose such restrictions or conditions to
the exercisability of the Stock Appreciation Right as it, in its absolute
discretion, deems appropriate, including, but not limited to, achievement of
performance goals including goals based on one or more Business Criteria. The
term of a Stock Appreciation Right granted without relationship to an Option
shall not exceed ten years from the date of grant. In addition, the exercise
price of a Stock Appreciation Right shall be equal to or greater than the Fair
Market Value of a share of Company Stock on the date of grant.

 

(b)                                 A Stock Appreciation Right related to an
Option shall require the holder, upon exercise, to surrender such Option with
respect to the number of shares as to which such Stock Appreciation Right is
exercised, in order to receive payment of any amount computed pursuant to
Section 8(d). Such Option will, to the extent surrendered, then cease to be
exercisable.

 

(c)                                  Subject to Section 8(i) and to such
rules and restrictions as the Committee may impose, a Stock Appreciation Right
granted in connection with an Option will be exercisable at such time or times,
and only to the extent that a related Option is exercisable. All Stock
Appreciation Rights shall be non-transferable (except to the extent that such
related Option may be transferable), except by will or the laws of descent and
distribution or except as otherwise determined by the Committee for estate
planning purposes.

 

(d)                                 Upon the exercise of a Stock Appreciation
Right whether related or unrelated to an Option, the holder will be entitled to
receive payment of an amount determined by multiplying:

 

12

--------------------------------------------------------------------------------


 

(i)                                     the excess of the Fair Market Value of a
share of Company Stock on the date of exercise of such Stock Appreciation Right
over the exercise price of the Stock Appreciation Right, by

 

(ii)                                  the number of shares as to which such
Stock Appreciation Right is exercised.

 

(e)                                  Notwithstanding subsection (d) above, the
Committee may place a limitation on the amount payable upon exercise of a Stock
Appreciation Right. Any such limitation must be determined as of the date of
grant and noted in the applicable Agreement.

 

(f)                                   Payment of the amount determined under
subsection (d) above may be made solely in whole shares of Company Stock valued
at their Fair Market Value on the date of exercise of the Stock Appreciation
Right or alternatively, in the sole discretion of the Committee, solely in cash
or a combination of cash and shares. Except as authorized by the Committee, any
payment in shares of Company Stock shall be effected by the delivery of such
shares to the Secretary of the Company, duly endorsed in blank or accompanied by
stock powers duly executed in blank, together with any other documents and
evidences as the Secretary of the Company shall require. If the Committee
decides that payment will be made in shares of Company Stock, and the amount
payable results in a fractional share, payment for the fractional share will be
made in cash.

 

(g)                                  Other than with respect to an adjustment
described in Section 3, in no event shall the exercise price with respect to a
Stock Appreciation Right be reduced following the grant of a Stock Appreciation
Right, nor shall a Stock Appreciation Right be cancelled in exchange for a
replacement Stock Appreciation Right with a lower exercise price or in exchange
for another type of Award or cash payment without stockholder approval.

 

(h)                                 In the event that the employment of a
Participant with the Company (or the Participant’s service to the Company) shall
terminate for any reason other than (i) Cause, (ii) death or (iii) disability or
Retirement, each Stock Appreciation Right granted to such Participant, to the
extent that it is exercisable at the time of such termination, shall, unless
otherwise determined by the Committee at the time of grant as set forth in the
applicable Agreement, remain exercisable for the 90 day period following such
termination, but in no event following the expiration of its term. Any Stock
Appreciation Right that is not exercisable as of the date of such a termination
shall be terminated at the time of such termination (except as may be otherwise
determined by the Committee). In the event that the employment of a Participant
with the Company (or the Participant’s service to the Company) shall terminate
on account of the death of the Participant, each Stock Appreciation Right
granted to such Participant that is outstanding as of the date of death shall
become fully exercisable and

 

13

--------------------------------------------------------------------------------


 

shall, unless otherwise determined by the Committee at the time of grant as set
forth in the applicable Agreement, remain exercisable by the Participant’s legal
representatives, heirs or legatees for the one year period following such
termination, but in no event following the expiration of its term. In the event
that the employment of a Participant with the Company (or the Participant’s
service to the Company) shall terminate on account of the disability or
Retirement of the Participant (in each case as determined by the Committee),
each Stock Appreciation Right granted to such Participant that is outstanding
and vested as of the date of such termination shall, unless otherwise determined
by the Committee at the time of grant as set forth in the applicable Agreement,
remain exercisable by the Participant (or such Participant’s legal
representatives) for the one year period following such termination, but in no
event following the expiration of its term. Each Stock Appreciation Right that
remains unexercisable as of the date of a termination due to disability or
Retirement shall be terminated at the time of such termination (except as may be
otherwise determined by the Committee). In the event of the termination of a
Participant’s employment for Cause, each outstanding Stock Appreciation Right
granted to such Participant shall terminate at the commencement of business on
the date of such termination.

 

(i)                                     Leave of Absence.  In the case of any
Participant on an approved leave of absence, the Committee may make such
provision respecting the continuance of the Stock Appreciation Right while in
the employ or service of the Company as it may deem equitable, except that in no
event may a Stock Appreciation Right be exercised after the expiration of its
term.

 

9.  Restricted Stock.

 

(a)                                 Price.  At the time of the grant of shares
of Restricted Stock, the Committee shall determine the price, if any, to be paid
by the Participant for each share of Restricted Stock subject to the Award.

 

(b)                                 Vesting Date.  At the time of the grant of
shares of Restricted Stock, the Committee shall establish a vesting date or
vesting dates with respect to such shares. The Committee may divide such shares
into classes and assign a different vesting date for each class. Provided that
all conditions to the vesting of a share of Restricted Stock are satisfied, and
subject to Section 9(h), upon the occurrence of the vesting date with respect to
a share of Restricted Stock, such share shall vest and the restrictions of
Section 9(d) shall lapse.

 

(c)                                  Conditions to Vesting.  At the time of the
grant of shares of Restricted Stock, the Committee may impose such restrictions
or conditions to the vesting of such shares as it, in its absolute discretion,
deems appropriate, including, but not limited to, achievement of performance
goals including goals based on one or more Business Criteria. The Committee may
also

 

14

--------------------------------------------------------------------------------


 

provide that the vesting or forfeiture of shares of Restricted Stock may be
based upon the achievement of, or failure to achieve, certain levels of
performance and may provide for partial vesting of Restricted Stock in the event
that the maximum level of performance is not met if the minimum level of
performance has been equaled or exceeded. Notwithstanding anything in this
Section 9(c) to the contrary, unless otherwise provided by the Committee
pursuant to Section 9(h) or Section 14, Restricted Stock which vests based on
achievement of performance goals or levels of performance may not become fully
vested prior to the first anniversary of the date upon which such Restricted
Stock is granted.

 

(d)                                 Restrictions on Transfer Prior to Vesting. 
Prior to the vesting of a share of Restricted Stock, such Restricted Stock may
not be transferred, assigned or otherwise disposed of, and no transfer of a
Participant’s rights with respect to such Restricted Stock, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted. Immediately
upon any attempt to transfer such rights, such shares, and all of the rights
related thereto, shall be forfeited by the Participant.

 

(e)                                  Dividends on Restricted Stock.  The
Committee in its discretion may require that any dividends paid on shares of
Restricted Stock be held in escrow until all restrictions on such shares have
lapsed.

 

(f)                                   Issuance of Certificates.  The Committee
may, upon such terms and conditions as it determines, provide that (1) a
certificate or certificates representing the shares underlying a Restricted
Stock Award shall be registered in the Participant’s name and bear an
appropriate legend specifying that such shares are not transferable and are
subject to the provisions of the Plan and the restrictions, terms and conditions
set forth in the applicable Agreement, (2) such certificate or certificates
shall be held in escrow by the Company on behalf of the Participant until such
shares become vested or are forfeited or (3) the Participant’s ownership of the
Restricted Stock shall be registered by the Company in book entry form.

 

(g)                                  Consequences of Vesting.  Upon the vesting
of a share of Restricted Stock pursuant to the terms hereof, the restrictions of
Section 9(d) shall lapse with respect to such share. Following the date on which
a share of Restricted Stock vests, the Company shall, as determined by the
Committee, make a book entry record of such share or cause to be delivered to
the Participant to whom such shares were granted, a certificate evidencing such
share, which may bear a restrictive legend, if the Committee determines such a
legend to be appropriate.

 

(h)                                 Effect of Termination of Employment (or
Provision of Services).  Except as may otherwise be provided in the applicable
Agreement, and subject to the Committee’s authority under Section 4 hereof, upon
the termination of a Participant’s employment (or upon cessation of such
Participant’s services to the Company) for any reason, any and all shares to
which restrictions on

 

15

--------------------------------------------------------------------------------


 

transferability apply shall be immediately forfeited by the Participant and
transferred to, and reacquired by, the Company. In the event of a forfeiture of
shares pursuant to this section, the Company shall repay to the Participant (or
the Participant’s estate) any amount paid by the Participant for such shares. In
the event that the Company requires a return of shares, it shall also have the
right to require the return of all dividends paid on such shares, whether by
termination of any escrow arrangement under which such dividends are held or
otherwise.

 

10.  Phantom Units.

 

(a)                                 Vesting Date.  At the time of the grant of
Phantom Units, the Committee shall establish a vesting date or vesting dates
with respect to such units. The Committee may divide such units into classes and
assign a different vesting date for each class. Provided that all conditions to
the vesting of the Phantom Units imposed pursuant to Section 10(c) are
satisfied, and subject to Section 10(d), upon the occurrence of the vesting date
with respect to the Phantom Units, such units shall vest.

 

(b)                                 Benefit Upon Vesting.  Unless otherwise
provided in an Agreement, upon the vesting of Phantom Units, the Participant
shall be paid, within 30 days of the date on which such units vest, an amount,
in cash and/or shares of Company Stock, as determined by the Committee. In the
case of Awards denominated in shares of Company Stock, the amount per Phantom
Unit shall be equal to the sum of (1) the Fair Market Value of a share of
Company Stock on the date on which such Phantom Units vest and (2) the aggregate
amount of cash dividends paid with respect to a share of Company Stock during
the period commencing on the date on which the Phantom Units were granted and
terminating on the date on which such units vest. In the case of Awards
denominated in cash, the amount per Phantom Unit shall be equal to the cash
value of the Phantom Unit on the date on which such Phantom Units vest.

 

(c)                                  Conditions to Vesting.  At the time of the
grant of Phantom Units, the Committee may impose such restrictions or conditions
to the vesting of such units as it, in its absolute discretion, deems
appropriate, including, but not limited to, achievement of performance goals
including goals based on one or more Business Criteria. Notwithstanding anything
in this Section 10(c) to the contrary, unless otherwise provided by the
Committee pursuant to Section 10(d) or Section 14, Phantom Units which vest
based on achievement of performance goals may not become fully vested prior to
the first anniversary of the date upon which such Phantom Units are granted.

 

(d)                                 Effect of Termination of Employment (or
Provision of Services).  Except as may otherwise be provided in the applicable
Agreement, and subject to the Committee’s authority under to Section 4 hereof,
Phantom Units that have not vested, together with any dividend equivalents
deemed to have been

 

16

--------------------------------------------------------------------------------


 

credited with respect to such unvested units, shall be forfeited upon the
Participant’s termination of employment (or upon cessation of such Participant’s
services to the Company) for any reason.

 

11.  Stock Bonuses.

 

In the event that the Committee grants a Stock Bonus, a certificate for the
shares of Company Stock constituting such Stock Bonus shall be issued in the
name of the Participant to whom such grant was made and delivered to such
Participant as soon as practicable after the date on which such Stock Bonus is
payable, or, as determined by the Committee, the Company shall make a book entry
record of such share.

 

12.  Other Awards, Including Cash-Based and Other Stock-Based Awards.

 

Other forms of Awards (“Other Awards”) valued in whole or in part by reference
to, or otherwise based on, Company Stock, including but not limited to dividend
equivalents or cash incentive awards, may be granted either alone or in addition
to other Awards (other than in connection with Options or Stock Appreciation
Rights) under the Plan. Any dividend or dividend equivalent awarded under the
Plan shall be subject to the same restrictions, conditions and risks of
forfeiture as the underlying Award. Cash incentive awards may be denominated in
units that have a dollar value established by the Committee as of the date of
grant. Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the persons to whom and the time or times at
which such Other Awards shall be granted, the number of shares of Company Stock
to be granted pursuant to such Other Awards, or the manner in which such Other
Awards shall be settled (e.g., in shares of Company Stock or cash), or the
conditions to the vesting and/or payment or settlement of such Other Awards
(which may include, but not be limited to, achievement of performance goals
including goals based on one or more Business Criteria) and all other terms and
conditions of such Other Awards. If a cash incentive award is not by its terms
exempt from Code Section 409A, then the applicable Agreement shall contain terms
and conditions intended to avoid adverse tax consequences specified in Code
Section 409A.

 

13.  Special Provisions Regarding Certain Awards.

 

The Committee may make Awards hereunder to Covered Associates (or to individuals
whom the Committee believes may become Covered Associates) that are intended to
qualify as performance-based compensation under Section 162(m) of the Code. The
exercisability and/or payment of such Awards may be subject to the achievement
of performance goals based upon one or more Business Criteria and to
certification of such achievement in writing by the Committee. Such performance
goals shall be established in writing by the Committee not later than the time
period prescribed under Section 162(m) and the regulations thereunder. The
Committee may adjust the applicable Business Criteria as specified in
Section 2(e), and in connection with an event described in Section 3(b) to the
extent permitted by Section 162(m) to prevent the dilution or enlargement of a
Participant’s rights with respect to Awards. The Committee may adjust downward,
but not upward, any amount determined to be otherwise payable with respect to
such an Award. The Committee may also provide, in an Agreement or

 

17

--------------------------------------------------------------------------------


 

otherwise, that the achievement of specified performance goals in connection
with an Award described in this Section 13 may be waived upon death or
disability or under any other circumstance with respect to which the possible
waiver will not cause the Award to fail to qualify as performance-based
compensation for purposes of Section 162(m). All provisions of such Awards which
are intended to qualify as performance-based compensation shall be construed in
a manner to so comply.

 

14.  Change in Control Provisions.

 

(a)                                 Unless otherwise provided by the Committee
or in the applicable Award Agreement, and subject to Section 3(b), in the event
of a Change in Control:

 

(i)                                     With respect to each outstanding Award
that is assumed or substituted in connection with a Change in Control, in the
event of a Qualifying Termination of a Participant’s employment or service
during the 24-month period following such Change of Control, (i) such Award
shall become fully vested and exercisable, (ii) the restrictions, payment
conditions, and forfeiture conditions applicable to any such Award granted shall
lapse, and (iii) and any performance conditions imposed with respect to such
Award shall be deemed to be achieved at target performance levels.

 

(ii)                                  With respect to each outstanding Award
that is not assumed or substituted in connection with a Change in Control,
immediately upon the occurrence of the Change of Control, (i) such Award shall
become fully vested and exercisable, (ii) the restrictions, payment conditions,
and forfeiture conditions applicable to any such Award granted shall lapse, and
(iii) and any performance conditions imposed with respect to such Award shall be
deemed to be achieved at target performance levels.

 

(iii)                               For purposes of this Section 14, an Award
shall be considered assumed or substituted for if, following the Change in
Control, (A) the Award is of comparable value and remains subject to the same
terms and conditions that were applicable to the Award immediately prior to the
Change in Control except that, if the Award related to shares of Common Stock,
the Award instead confers the right to receive common stock of the acquiring or
ultimate parent entity and (B) the securities of the acquiring or ultimate
parent entity underlying the Award after such assumption or substitution are
freely tradable on a domestic stock exchange or the NASDAQ.

 

(iv)                              Notwithstanding any other provision of the
Plan, in the event of a Change in Control, except as would otherwise result in
adverse tax consequences under Section 409A of the Code, the Committee

 

18

--------------------------------------------------------------------------------


 

may, in its discretion, provide that each Award shall, immediately upon the
occurrence of a Change in Control, be cancelled in exchange for a payment in
cash or securities in an amount equal to (i) the excess of the consideration
paid per share of Common Stock in the Change in Control over the exercise or
purchase price (if any) per share of Company Stock subject to the Award
multiplied by (ii) the number of shares of Company Stock granted under the
Award. If the amount determined pursuant to the immediately preceding sentence
is zero, such Award may be cancelled pursuant to this Section 14(a) without
payment of any consideration to the affected Participant. The Committee shall
not be required to treat all Awards similarly for purposes of this
Section 14(a). Payment of amounts under this Section 14(a) shall be made in such
form, on such terms and subject to such conditions as the Committee determines
in its discretion, which may or may not be the same as the form, terms and
conditions applicable to payments to the Company’s stockholders in connection
with the Change in Control and may, in the Committee’s discretion, include
subjecting such payments to vesting conditions comparable to the Awards
surrendered, subjecting such payments to escrow or holdback provisions
comparable to those imposed upon the Company’s stockholders in connection with
the Change in Control, or calculating and paying the present value of payments
that would otherwise be subject to escrow or holdback terms.

 

(b)                                 Notwithstanding the foregoing, for each
Award that constitutes nonqualified deferred compensation under Section 409A of
the Code, if required to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, a Change in Control shall be deemed to have occurred
for purposes of the payment or settlement of such Award under the Plan only if a
“change in the ownership of the corporation,” a “change in effective control of
the corporation” or a “change in the ownership of a substantial portion of the
assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v) of
the Code shall also be deemed to have occurred under Section 409A of the Code.

 

(c)                                  The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company.

 

(d)                                 A “Change in Control” of the Company shall
be deemed to have occurred, as the result of a single transaction or a series of
transactions, if the events set forth in any one of the following paragraphs
shall have occurred:

 

(i)                                     Any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing 50% or
more

 

19

--------------------------------------------------------------------------------


 

of the combined voting power of the Company’s then outstanding voting
securities;

 

(ii)           Incumbent Directors cease at any time and for any reason to
constitute a majority of the number of directors then serving on the Board.
“Incumbent Directors” shall mean directors who either are directors of the
Company as of the Effective Date or are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination but shall not include an
individual whose election or nomination is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors to the Board;

 

(iii)          There is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation,
other than (A) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent, either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof, more than 50% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
alter such merger or consolidation, or (B) a merger or consolidation effected to
implement a recapitalization of the Company or similar transaction in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing 35% or more of the combined voting power of the
Company’s then outstanding voting securities; or

 

(iv)          The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated of an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, at least 60% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

 

(e)                                  “Affiliate” shall have the meaning set
forth in Rule 12b-2 under Section 12 of the Exchange Act.

 

(f)                                   “Beneficial Owner” shall have the meaning
set forth in Rule 13d-3 under the Exchange Act, except that a Person shall not
be deemed to be the Beneficial Owner of any securities which are properly filed
on a Form 13G.

 

20

--------------------------------------------------------------------------------


 

(g)                                  “Exchange Act” shall mean the Securities
Exchange Act of 1934. as amended from time to time.

 

(h)                                 “Person” shall have the meaning given in
Section 3a9 of the Exchange Act as modified and used in Sections 13d and 14d
thereof, except, that such term shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of the stock of the Company.

 

15.  Rights as a Stockholder.

 

No person shall have any rights as a stockholder with respect to any shares of
Company Stock covered by or relating to any Award until the date of record
issuance of such shares of Company Stock in the books of the Company or the
issuance of a stock certificate with respect to such shares. Except for
adjustments provided in Section 3(b), no adjustment to any Award shall be made
for dividends or other rights for which the record date occurs prior to the date
such book entry is made or stock certificate is issued.

 

16.  No Employment Rights; No Right to Award.

 

Nothing contained in the Plan or any Agreement shall confer upon any Participant
any right with respect to the continuation of employment by or provision of
services to the Company or interfere in any way with the right of the Company,
subject to the terms of any separate agreement to the contrary, at any time to
terminate such employment or service or to increase or decrease the compensation
of the Participant. No person shall have any claim or right to receive an Award
hereunder. The Committee’s granting of an Award to a Participant at any time
shall neither require the Committee to grant any other Award to such Participant
or other person at any time nor preclude the Committee from making subsequent
grants to such Participant or any other person.

 

17.  Securities Matters and Regulations.

 

(a)                                 Notwithstanding anything herein to the
contrary, the obligation of the Company to sell or deliver Company Stock with
respect to any Award granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee. The
Committee may require, as a condition of the issuance and delivery of
certificates evidencing shares of Company Stock pursuant to the terms hereof,
that the recipient of such shares make such agreements and representations, and
that such certificates bear such legends, as the Committee, in its sole
discretion, deems necessary or advisable.

 

21

--------------------------------------------------------------------------------


 

(b)                                 Each Award is subject to the requirement
that, if at any time the Committee determines, in its absolute discretion, that
the listing, registration or qualification of Company Stock issuable pursuant to
the Plan is required by any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body is necessary
or desirable as a condition of, or in connection with, the grant of an Award or
the issuance of Company Stock, no such Award shall be granted or payment made or
Company Stock issued, in whole or in part, unless listing, registration,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Committee.

 

(c)                                  In the event that the disposition of
Company Stock acquired pursuant to the Plan is not covered by a then current
registration statement under the Securities Act and is not otherwise exempt from
such registration, such Company Stock shall be restricted against transfer to
the extent required by the Securities Act or regulations thereunder, and the
Committee may require a Participant receiving Company Stock pursuant to the
Plan, as a condition precedent to receipt of such Company Stock, to represent to
the Company in writing that the Company Stock acquired by such Participant is
acquired for investment only and not with a view to distribution.

 

18.  Withholding Taxes.

 

Whenever cash is to be paid pursuant to an Award, the Company shall have the
right to deduct therefrom an amount sufficient to satisfy any federal, state and
local withholding tax requirements related thereto. Whenever shares of Company
Stock are to be delivered pursuant to an Award, the Company shall have the right
to require the Participant to remit to the Company in cash an amount sufficient
to satisfy any federal, state and local withholding tax requirements related
thereto. With the approval of the Committee, a Participant may satisfy the
foregoing requirement by electing to have the Company withhold from delivery
shares of Company Stock having a value equal to the minimum amount of tax
required to be withheld. Such shares shall be valued at their Fair Market Value
on the date of which the amount of tax to be withheld is determined. Fractional
share amounts shall be settled in cash. Such a withholding election may be made
with respect to all or any portion of the shares to be delivered pursuant to an
Award.

 

19.  Notification of Election Under Section 83(b) of the Code.

 

If any Participant shall, in connection with the acquisition of shares of
Company Stock under the Plan, make the election permitted under Section 83(b) of
the Code, such Participant shall notify the Company of such election within
10 days of filing notice of the election with the Internal Revenue Service.

 

22

--------------------------------------------------------------------------------


 

20.  Notification Upon Disqualifying Disposition Under Section 421(b) of the
Code.

 

Each Agreement with respect to an Incentive Stock Option shall require the
Participant to notify the Company of any disposition of shares of Company Stock
issued pursuant to the exercise of such Option under the circumstances described
in Section 421(b) of the Code (relating to certain disqualifying dispositions),
within 10 days of such disposition.

 

21.  Amendment or Termination of the Plan.

 

The Board of Directors may, at any time, suspend or terminate the Plan or revise
or amend it in any respect whatsoever; provided, however, that stockholder
approval shall be required for any such amendment if and to the extent such
approval is required in order to comply with applicable law or stock exchange
listing requirement. Nothing herein shall restrict the Committee’s ability to
exercise its discretionary authority pursuant to Sections 3 and 4, which
discretion may be exercised without amendment to the Plan. No action hereunder
may, without the consent of a Participant, reduce the Participant’s rights under
any outstanding Award.

 

22.  Transfers Upon Death.

 

Upon the death of a Participant, outstanding Awards granted to such Participant
may be exercised only by the executor or administrator of the Participant’s
estate or by a person who shall have acquired the right to such exercise by will
or by the laws of descent and distribution. No transfer of an Award by will or
the laws of descent and distribution shall be effective to bind the Company
unless the Committee shall have been furnished with (a) written notice thereof
and with a copy of the will and/or such evidence as the Committee may deem
necessary to establish the validity of the transfer and (b) an agreement by the
transferee to comply with all the terms and conditions of the Award that are or
would have been applicable to the Participant and to be bound by the
acknowledgments made by the Participant in connection with the grant of the
Award.

 

23.  Expenses and Receipts.

 

The expenses of the Plan shall be paid by the Company. Any proceeds received by
the Company in connection with any Award may be used for general corporate
purposes.

 

24.  Effective Date and Term of Plan.

 

The Plan shall be subject to the requisite approval of the stockholders of the
Company. In the absence of such approval, any Awards shall be null and void.
Unless earlier terminated by the Board of Directors, the right to grant Awards
under the Plan shall terminate on the tenth anniversary of the Effective Date.
Awards outstanding at Plan termination shall remain in effect according to their
terms and the provisions of the Plan.

 

25.  Participant Rights.

 

No Participant shall have any claim to be granted any award under the Plan, and
there is no obligation for uniformity of treatment for Participants.

 

23

--------------------------------------------------------------------------------


 

26.  Unfunded Status of Awards.

 

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Agreement shall give
any such Participant any rights that are greater than those of a general
creditor of the Company.

 

27.  No Fractional Shares.

 

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan. The Committee shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

28.  Beneficiary.

 

A Participant may file with the Committee a written designation of a beneficiary
on such form as may be prescribed by the Committee and may, from time to time,
amend or revoke such designation. If no designated beneficiary survives the
Participant, the executor or administrator of the Participant’s estate shall be
deemed to be the Participant’s beneficiary.

 

29.  Paperless Administration.

 

In the event that the Company establishes, for itself or using the services of a
third party, an automated system for the documentation, granting or exercise of
Awards, such as a system using an internet website or interactive voice
response, then the paperless documentation, granting or exercise of Awards by a
Participant may be permitted through the use of such an automated system.

 

30.  Severability.

 

If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.

 

31.  Applicable Law.

 

Except to the extent preempted by any applicable federal law, the Plan shall be
construed and administered in accordance with the laws of the State of Delaware
without reference to its principles of conflicts of law.

 

32.  Section 409A Compliance.

 

The Plan as well as payments and benefits under the Plan are intended to comply
with Section 409A of the Code to the extent subject thereto, and, accordingly,
to the maximum extent permitted, the Plan shall be interpreted and be
administered to be in compliance therewith. Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, the Participant
shall not be considered to have terminated employment with the Company for
purposes of the Plan and no payment shall be due to the Participant under the
Plan or any Award until the Participant would be considered to

 

24

--------------------------------------------------------------------------------


 

have incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code. Any payments described in the Plan that are due within
the “short term deferral period” as defined in Section 409A of the Code shall
not be treated as deferred compensation unless applicable law requires
otherwise. Notwithstanding anything to the contrary in the Plan, to the extent
that any Awards are payable upon a separation from service and such payment
would result in the imposition of any individual tax and penalty interest
charges imposed under Section 409A of the Code, the settlement and payment of
such awards shall instead be made on the first business day after the date that
is six (6) months following such separation from service (or death, if earlier).

 

33.  Forfeiture and Compensation Recovery.

 

(a)                                 The Committee may specify in an Agreement
that the Participant’s rights, payments and benefits with respect to an Award
will be subject to reduction, cancellation or forfeiture or recovery by the
Company upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions of the Award. Such events
may include termination of employment or service for Cause, violation of
material Company policies, breach of noncompetition or other restrictive
covenants that apply to the Participant, a determination that the payment of the
Award was based on an incorrect determination that financial or other criteria
were met or other conduct by the Participant that is detrimental to the business
or reputation of the Company or its Affiliates.

 

(b)                                 Awards and any payments or compensation
associated therewith may be made subject to forfeiture or recovery by the
Company or other action pursuant to any compensation recovery policy adopted by
the Board or the Committee at any time, including in response to requirements of
Section 10D of the Exchange Act and any implementing rules and regulations
thereunder, or as otherwise required by law. Any Agreement may be unilaterally
amended by the Committee to comply with such compensation or recovery policy.

 

*            *            *

 

25

--------------------------------------------------------------------------------